Case 1:18-cr-10444-NMG Document 97 Filed 08/18/20 Page 1 of 9
Case 1:18-cr-10444-NMG Document 97 Filed 08/18/20 Page 2 of 9
              Case 1:18-cr-10444-NMG Document 97 Filed 08/18/20 Page 3 of 9




x
    That the Defendant be designated to a Federal Prison Camp as close to his home in southern California as
    possible, commensurate with the appropriate security level.
Case 1:18-cr-10444-NMG Document 97 Filed 08/18/20 Page 4 of 9
Case 1:18-cr-10444-NMG Document 97 Filed 08/18/20 Page 5 of 9
Case 1:18-cr-10444-NMG Document 97 Filed 08/18/20 Page 6 of 9
Case 1:18-cr-10444-NMG Document 97 Filed 08/18/20 Page 7 of 9
Case 1:18-cr-10444-NMG Document 97 Filed 08/18/20 Page 8 of 9
Case 1:18-cr-10444-NMG Document 97 Filed 08/18/20 Page 9 of 9
